NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


PAUL R. AARON, JR.,                )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-3545
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Mark F. Carpanini, Judge.

Paul R. Aaron, Jr., pro se.



PER CURIAM.


              Affirmed.


SILBERMAN, MORRIS, and BLACK, JJ., Concur.